Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued November 23, 2022.  The prior art does not expressly teach or render obvious the invention as recited in the amended independent claims for at least the reasons argued by Applicant in the response filed on November 23, 2022.

However, Chandler, Nakaizumi, Hwang, and Villa, as disclosed in the office action issued November 23, 2022, do not anticipate or render obvious the combination set forth in the independent claims having the limitations of “…learning…a maximum reach of the user when the user is operating the smart device with a single hand…storing…maximum reach information…identifying…a movement of a touch of a user on a screen of the smart device…identifying…that the movement of the touch of the user…indicates a direction of movement from a first position…to the maximum reach of the user…based on the maximum reach information…identifying…a set of second action items that are along a projected line of motion in the direction of the movement from the first position to the maximum reach of the user, wherein the set of second action items comprise each first action item, in the set of first action items, that are intersected by the projected line of motion…” as recited in amended independent claims, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 

As cited in the final rejection mailed on November 23, 2022, Chandler generally teaches identifying movement of a user in proximity of a device screen, determining that the movement indicates a selection of an object from a set of objects away from the user’s initial input, and presenting a new interface in which a subset of the objects are redrawn in closer proximity to the user’s initial input (e.g. abstract, paragraphs 0004, 0015, 0016, 0050, 0066-0068, 0094, 0147, 0158, 0159; Figs. 1C, 1D, as cited in the previous office action).  However, Chandler does not disclose various other limitations recited in the amended independent claims, including that the movement is a movement indicated by a touch, that the direction of movement is indicated by positions on the screen of the device, determining whether the movement indicates the user has selected an action item within the maximum reach of the user by touching and releasing on the action item within a time period, identifying that the user has failed to select the action item of the set of action items within the maximum reach of the user by touching and releasing on the action item within the time period, or that a second set of action items are redrawn to be within the maximum reach suited to be reachable by the touch of the user when the user is operating the smart device with the single hand.  Moreover, Chandler does not teach or disclose “…identifying…a set of second action items that are along a projected line of motion in the direction of the movement from the first position to the maximum reach of the user, wherein the set of second action items comprise each first action item, in the set of first action items, that are intersected by the projected line of motion…” as recited in amended independent claims.

Nakaizumi is generally cited as teaching that the movement is a movement indicated by a touch, that the direction of movement is indicated by positions on the screen of the device, determining whether the movement indicates the user has selected an action item within the maximum reach of the user by touching and releasing on the action item within a time period, identifying that the user has failed to select the action item of the set of action items within the reach of the user by touching and releasing on the action item within the time period, and that a second set of action items are redrawn to be reachable by the touch of the user when the user is operating the smart device with the single hand (e.g. paragraphs 0007, 0041, 0045, 0052, 0057, 0077, 0078, 0081, 0080, 0082, 0095, 0097, 0098, 0103-0109; Figs. 3,7, 8A, 8B, 9, 10A, 10B, 11A, 11B, as cited in the previous office action).  However, Nakaizumi does not teach or disclose other limitations recited in the independent claims, including that the touch is on the screen of the device, that the movement is a movement of a touch of the user on the screen of the smart device, and that the identified movement of the touch of the user on the screen of the smart device indicates a movement from a first position on the screen of the smart device to the maximum reach of the user on the screen of the smart device.  Moreover, Nakaizumi does not teach or disclose “…identifying…a set of second action items that are along a projected line of motion in the direction of the movement from the first position to the maximum reach of the user, wherein the set of second action items comprise each first action item, in the set of first action items, that are intersected by the projected line of motion…” as recited in amended independent claims.

Hwang is generally cited as teaching that the touch is on the screen of the device, that the movement is a movement of a touch of the user on the screen of the smart device, and that the identified movement of the touch of the user on the screen of the smart device indicates a movement from a first position on the screen of the smart device to the maximum reach of the user on the screen of the smart device (e.g. paragraphs 0005, 0023, 0024, 0026, 0043, 0044, 0051-0054, 0065, 0074; Figs. 3A-B, 6, 7, 9, 12, as cited in the previous office action).  However, Hwang does not teach or disclose various other limitations recited in the independent claims, including learning, in a learning phase, a maximum reach of the user when the user is operating the smart device with a single hand, storing maximum reach information in a maximum reach data structure, that the identifying that the movement of the touch is to the maximum reach is based on the maximum reach information in the maximum reach data structure.  Moreover, Hwang does not teach or disclose “…identifying…a set of second action items that are along a projected line of motion in the direction of the movement from the first position to the maximum reach of the user, wherein the set of second action items comprise each first action item, in the set of first action items, that are intersected by the projected line of motion…” as recited in amended independent claims.

Villa is generally cited as teaching learning, in a learning phase, a maximum reach of the user when the user is operating the smart device with a single hand, storing maximum reach information in a maximum reach data structure, that the identifying that the movement of the touch is to the maximum reach is based on the maximum reach information in the maximum reach data structure (e.g. paragraphs 0049, 0050, 0052, 0054-0056, 0059, 0062, 0066, 0067, 0069, 0070, 0071-0081, 0084- 0086, 0094; Figs. 4, 5, 7A, as cited in the previous office action).  However, Villa does not teach or disclose various other limitations recited in the independent claims, including at least “…identifying…a set of second action items that are along a projected line of motion in the direction of the movement from the first position to the maximum reach of the user, wherein the set of second action items comprise each first action item, in the set of first action items, that are intersected by the projected line of motion…” as recited in amended independent claims.

Therefore, neither Chandler, Nakaizumi, Hwang, nor Villa, nor any of the other cited references, as reasonably combined, teach the specific applied configuration as is claimed in the amended independent claims as discussed above.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179